Citation Nr: 1228547	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  11-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to July 1995.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2010 rating decision in which the Department of Veterans Affairs Regional Office in Louisville, Kentucky granted service connection for a bipolar disorder and assigned a noncompensable evaluation, effective May 29, 2008.  The Veteran perfected a timely appeal as to the noncompensable rating assigned to his bipolar disorder by that decision.  

On September 21, 2011, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  The Veteran accepted this hearing in lieu of an in-person hearing.  A transcript of the hearing is of record.  After the hearing, the Veteran submitted additional evidence for which he provided written waiver of RO review under 38 C.F.R. § 20.1304 (2011).  Subsequently, in July 2012, the Veteran submitted additional evidence directly to the Board, and waived RO consideration of the evidence.  38 C.F.R. § 20.1304 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

After examining the record in the current appeal, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The evidence currently on record is insufficient for the purpose of ascertaining the severity of the Veteran's service-connected bipolar disorder.  

Specifically, the Board notes that the Veteran's most recent comprehensive VA psychiatric examination for compensation and pension purposes was conducted in November 2010.  At that time, the Veteran related that he saw people breaking into his house and going through the windows and that he saw himself aggressively going after them and snapping their neck.  The Veteran indicated that he has been depressed for quite some time.  Following a mental status examination, the Veteran was diagnosed with bipolar I disorder, most recent episode depressed, and a Global Assessment of Functioning (GAF) score of 58 was assigned.  The examiner stated that the GAF assigned is based on moderate symptoms of a serious mental illness that is apparently well-managed with medication.  The examiner also noted that the Veteran has been able to maintain his marriage and his occupation and has worked successfully as an outpatient health clinic manager, but has significant symptoms that are quite bothersome to him.  

Subsequently, at the September 2011 hearing, the Veteran essentially testified that his bipolar disorder had increased in severity since his previous VA examination.  Specifically, he indicated that he required continuous treatment at the VA for depression, obsessive compulsive disorder (OCD), and anxiety related to his bipolar disorder.  He noted that the doctors have increased his medications in an attempt to control his symptoms.  The Veteran related that he currently works at the VA and that his bipolar disorder has had a negative effect on his employment.  The Veteran reported difficulty concentrating, irritability, visual hallucinations, and outbursts of anger; he stated that he constantly feels like he's going to snap.  The Veteran indicated that he works full time at the VAMC, but he works alone because of his tendency to become agitated.  He maintained that his symptoms have been increasing and that he fears that he might hurt someone.  As a result, his medications have been increased.  

In addition, the Veteran submitted VA treatment records dated from September 2011 through June 2012 showing that he has received treatment for increased symptoms of his bipolar disorder.  The Veteran was seen at a mental health clinic in September 2011, at which time he stated that his mood was still "up and down" on Risperidone, and he was still having thoughts of killing people or saving people.  He stated that he felt like he's going to snap one day; he was fearful that he might go get a gun.  Following a mental status examination, the examiner diagnosed a bipolar disorder, most recent episode depressed and anxiety disorder NOS, with obsessive compulsive features.  He was assigned a GAF score of 50.  In May 2012, the Veteran was seen at an emergency room with complaints of hallucinations, paranoia, inappropriate spending, and known BiPD with stable features since the last admission in November 2011.  Over about the last 2 days, at work, the Veteran reported that he had developed hallucinations consisting of being attacked by someone who shoots him and that he could feel the bullets pass through his body.  The admission diagnosis was bipolar disorder.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that, when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, while mindful that the November 2010 VA examination addressing the Veteran's bipolar disorder is not overtly stale, the Board considers it significant that he has submitted subsequent lay and clinical evidence indicating that his bipolar disorder may have worsened since that last VA examination.  Accordingly, the Board is uncertain as to the current severity of the Veteran's psychiatric disorder and of how his symptoms have progressed.  In order to assess accurately the severity of the Veteran's bipolar disorder, he should be afforded a new and contemporaneous VA psychiatric examination.  38 U.S.C.A. § 5103A(d).  

In addition, on remand, an effort should be made to obtain any available medical records pertaining to ongoing psychiatric treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611(1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his bipolar disorder since November 2011.  The Board is particularly interested in copies of records of psychiatric treatment that the Veteran has received from the VA Medical Center (VAMC) in Louisville, Kentucky as well as the VAMC in Lexington, Kentucky since November 2011.  

The Veteran should be asked to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  All available records should be associated with the claims file.  

2.  Then, make arrangements for the Veteran to be afforded a VA psychiatric examination to determine the current nature and extent of his service-connected bipolar disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's bipolar disorder.  The examiner should also assign a GAF score and provide an explanation of the assigned score.  Also, the examiner should specifically opine on the impact of the Veteran's bipolar disorder on his social and industrial activities.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's competent and credible lay statements.  A rationale for all opinions expressed must be provided.  

3.  Then, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to, and in compliance with, the directives of this Remand, and, if not, implement corrective procedures.  

4.  After completion of the above development, readjudicate the claim for an initial compensable rating for a bipolar disorder.  If the decision remains adverse to the Veteran, both he and his representative should be furnished a Supplemental Statement of the Case and given an appropriate opportunity to respond thereto.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


